DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims dated 12/18/2019 were replaced under Article 19 with claims 1-23 on 12/18/2019. The entered claims numbered 1-23 were further amended by including new claims 24-26 on 12/18/2019. Claims 1-26 from 12/18/2019 were subjected to a restriction requirement.
The Office action dated 4/12/2022 improperly considered claims 1-40 from 12/18/2019, rather than claims 1-26, which were subject to the restriction requirement. 
The claims dated 6/30/2022 identify claims 27-40 as being cancelled and new claim 41 being added. Claims 27-40 were never added to amended claims 1-26 entered 12/18/2019.
In the interest of compact prosecution, claims 1-4, 13-26 and 41 are under consideration in this non-final action.
Claims 4, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 and 26 are withdrawn as being drawn to non-elected species.

The amendments and arguments presented in the papers filed 6/30/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/12/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claims 5-12 and claims 27-40 are withdrawn as being moot in view of the cancellation of the claims.

b)	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hoss (Front Ageing Neurosci. 2016. 8:36 and Table S2) is withdrawn as being a duplicate of the maintained 102 rejections.

c)	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hoss (Front Ageing Neurosci. 2016. 8:36 and Table S2) in view of Goel (US 2014/0322354 A1) is withdrawn as being a duplicate of the maintained 102 rejections.

d)	The provisional rejections of: claims 1-3, 7-9, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 47 and 48 of copending Application No. 16/075,354 (reference application); and claims 1-3, 7-9, 13 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 52 of copending Application No. 16/623,937 (reference application), are withdrawn in view of the amendments to the present claims and the copending claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Information Disclosure Statement
	Applicant filed a non Patent literature document on 4/26/2022. The document has not been listed on a proper IDS and has not been considered. The document will not be listed on the front of any patent that may issue from this application.

Drawings
The objection to the drawings has been maintained. The drawings were received on 12/18/2019.  These drawings are objected to because the submitted figures include color and the text in the figure refers to the colored bars.
The Remarks request the Office accepts the set of color drawings (p. 9). It is noted “Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects.” 37 CFR 1.4(c). Applicant is requested to file a proper petition under 37 CFR 1.84(a)(2) as a separate paper.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The following is a new objection to the specification in view of the amendments.
The specification has been amended to refer to color drawings but there is no granted petition to include those drawings.

Claim Objections
The following are new objections.
Claim 1 is objected to because of the following informalities:  the claim recites “said human patient” presumably in reference to a “human patient with Parkinson’s disease”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the claim recites “wherein expression of the determined...” presumably in reference to a “the relative expression” as set forth in the step of “comparing”.  Appropriate correction is required.

Claim Interpretation
Claim 1 is drawn to a method for determining the rate of progression of Parkinson’s disease in a human patient; however, the active method steps do not explicitly require determining the rate of progression of Parkinson’s disease in the human patient based on the determined levels of the at least one miRNA. MPEP 2111.02 states:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 

Accordingly, the claim language of "method for determining the rate of progression of Parkinson’s disease in a human patient" merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims. The claims are given the broadest reasonable interpretation as requiring the three active method steps recited in the body of the claim.
	The claim includes a “wherein” clause describing the intended results that flow from the recited method steps. The clause does not positively recite an active method step. Therefore, upon consideration of the clause, the clause is determined to not provide an additional active step or alter the required three steps of claim 1.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002). Here, the clause recites how results of the comparing step may be applied, but does not limit how the comparing step is performed nor does it require an additional active step regarding the determining the rate of progression of Parkinson’s disease.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 13-14 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The following are new rejections.
	The claim(s) recite(s):
	“comparing the relative level of expression of the determined SEQ ID NOS to a level of expression of the determined SEQ ID NOS in a sample from a cohort with slow progressing Parkinson’s disease”; and

	a “wherein” clause stating “expression of the determined SEQ ID NOS greater than 1.2-fold over that of the cohort indicates the patient has rapid progressing Parkinson’s disease”.

	The step of “comparing” broadly encompasses an abstract idea that may be performed in a purely mental manner as expression information regarding a single miRNA is to be compared with the expression in a cohort. The claim also encompasses an abstract idea in the form of a mathematical concept, such as calculating a ratio or a fold change regarding the two values.
	The “wherein” clause sets forth a correlation between miRNA levels of the claims and different types of Parkinson’s disease. This correlation is based upon and represents a natural phenomenon describing the differential expression of miRNAs between different types of Parkinson’s diseases.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 21 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13-14 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following are new rejections.
The specification, while being enabling for methods that require providing a serum sample from a human patient with Parkinson’s disease, assaying the level of expression of at least one of the recited miRNA with said serum sample, and determining the human patient’s Parkinson’s disease is rapidly progressing based on a 1.2-fold increase in the determined miRNA levels as compared to a expression levels in a serum sample form a cohort human patients with slow progressing Parkinson’s disease, does not reasonably provide enablement for making a determination based on the expression levels within in any type of sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods of determining the rate of progression of Parkinson’s disease in a human patient. The claims require providing any type of sample, such as serum, cerebral spinal fluid, saliva, etc., and determining the level of expression of at least one of the recited miRNA.
New claim 41 further limits the type of sample.
Teachings in the Specification and Examples:
The instant specification describes only the analysis of serum (para. 20-21 and 29).
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high; however, the predictably associated with determining the rate of progression of Parkinson’s disease in a human patient is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
	It is generally known at RNA levels, including miRNA, vary between types of samples based on the types of tissues the sample is obtained from. The art of Burgos (PLOS ONE. 2014. 9(5):e94839) demonstrates that miRNA levels vary between CSF and serum, including both in terms of expression levels and those miRNAs that are differentially expressed (Table 4, 5 and 6). Based on Burgos, one would not reasonably have found the miRNA levels in serum to be recapitulated within the CSF. The miRNA obtained from blood would include not only miRNA from the serum but also miRNA obtained from white blood cells and other cells within the blood. Thus, the levels of miRNA observed by applicant in the serum may not be reasonably extrapolated to other types of samples, including CSF.
Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of samples from patients with different types of Parkinson’s disease progression, would have to be studied to establish that miRNA levels in any type of sample may be used to determine the rate of progression of a patients’ Parkinson’s disease.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 13, 14 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following are rejections that have been maintained and modified in view of the amendments.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method for determining the rate of progression of Parkinson’s disease in a human patient. However, the method steps in the claim only require obtaining a sample from said human patient, determining the level of expression of at least one miRNA within said sample and comparing the relative level of expression of the determined miRNA. Thus, it is unclear if applicant intends to cover any method of performing these three steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of determining the rate of progression of Parkinson’s disease in a human patient as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards determining the rate of progression of Parkinson’s disease in the human patient based on the determined levels of the at least one miRNA may overcome this objection.
Claims 2, 3, 13, 14 and 41 depend from claim 1 and are rejected for the same reason.
Regarding claims 2-3, the claims as amended recite “expression of miRNAs…is determined relative to the cohort”. The claim does not require determining any expression levels for the “cohort”. Thus, it is unclear how miRNA levels are determined relative the “cohort” as it relies on an element that is not required by the claims amended.
It is further noted that it is unclear if the “comparing” step of claim 1 satisfies the elements of claims 2 and 3, because the comparison results in determining the expression levels relative to, for example, known expression levels within the cohort.
Claims 13 and 14 depend from claim 2 and are rejected for the same reason.
Regarding claims 13 and 14, the claims as amended recite “expression of miRNAs…is determined relative to the cohort”. The claim does not require determining any expression levels for the “cohort”. Thus, it is unclear how miRNA levels are determined relative the “cohort” as it relies on an element that is not required by the claims amended.
It is further noted that it is unclear if the “comparing” step of claim 1 satisfies the elements of claims 13 and 14, because the comparison results in determining the expression levels relative to, for example, known expression levels within the cohort.

The following are new rejections.
Regarding claim 1, the claim recites “the relative level of expression” in line 1 of the “comparing” step. The recitation lacks proper antecedent basis as the claim does not previously refer to or determine any “relative level of expression”.
Claims 2, 3, 13, 14 and 41 depend from claim 1 and are rejected for the same reason.
Regarding claim 1, the claim recites “cohort with slow progressing Parkinson’s disease”. The term “slow” is a relative term and the instant specification does not describe any parameter that defines the term “slow”. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 3, 13, 14 and 41 depend from claim 1 and are rejected for the same reason.

Response to the traversal of the indefiniteness rejections
	The Remarks argue the amended claims address the rejections (p. 10).
	The arguments have been fully considered but are not persuasive, and the claims remain rejected for the reasons provided above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoss (Front Ageing Neurosci. 2016. 8:36 and Table S2; previously cited).
The following rejections have been modified to address the amendments to the claims.
Regarding claims 1-3, Hoss teaches obtaining brain tissue samples from Parkinson’s Disease patients (p. 2, Sample Information and Small RNA Sequencing).
Hoss teaches determining the expression of hsa-miR-3613-3p (which inherently has SEQ ID NO: 12), hsa-miR-663a (which inherently has SEQ ID NO: 42) and hsa-miR-6865-3p (which inherently has SEQ ID NO: 45) as set forth in Table S2. It is noted the Examiner has highlighted the microRNAs within Table S2.
Hoss teaches comparing expression levels between “PD, non demented” patients and “PD with dementia” patients (Fig. 1 and 2). The “PD, non demented” has a duration of 11.5 and the “PD with dementia” has a duration of 9.2 (Table 1). This makes the “PD, non demented” a slow progressing PD relative to the “PD with dementia”.
Regarding claims 13-14, Hoss teaches the use of NGS sequencing to determine the level of expression of the miRNAs (p. 2, Sample Information and Small RNA Sequencing). The sequencing of miRNAs determines the expression of all miRNAs in the sample, including those recited in claims 13 and 14.

Response to the traversal of the 102 rejections
The Remarks characterize the invention (p. 10-11). The Remarks argue Hoss does not teach comparing the measured expression levels to a cohort with slow progressing Parkinson’s disease (p. 11).
The arguments have been fully considered and are not persuasive. The duration of disease between “PD, non demented” and “PD with dementia” is 11.5 as compared to 9.2, respectively, making “PD, non demented” a “slow progressing Parkinson’s disease”. 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634